Citation Nr: 1143873	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of residuals of osteomyelitis with T9 paraspinal abscess as caused by Department of Veterans Affairs (VA) gallbladder surgery or VA hospital care. 


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from March 1967 to October 1968. 

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a December 2006 rating decision issued by the VA Regional Office (RO) in Nashville, Tennessee. 

As support for his claim, the Veteran testified at a hearing before RO personnel in October 2008. 

In a March 2009 decision, the Board denied the claim on appeal.  The Veteran timely appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court vacated the Board's decision and has remanded this matter to the Board to seek clarification of a medical opinion and provide adequate reasons or bases for its determination.

The appeal is REMANDED to the VA RO in Nashville, Tennessee.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed additional disability, osteomyelitis with T9 paraspinal abscess (described as back pain), as the result of VA gall bladder surgery performed on July 5, 2006, as well as the result of VA follow-up care. The Veteran adds that his back problems began immediately after waking up from VA gall bladder surgery.  The Veteran and his attorney argue that an IV inserted into his right arm on July 3, 2006, prior to VA surgery, remained in his right arm for a total of five days, causing an infection with puss.  Despite the Veteran's complaints of swelling, pain, and infection from the IV, he states that the VA hospital staff failed to address this discomfort or remove the IV.  According to the Veteran, an infection then developed after discharge from the VA hospital which caused the additional disability of osteomyelitis with T9 paraspinal abscess.  See September 2007 substantive appeal (VA Form 9); October 2008 attorney letter; and October 2008 hearing testimony. 

The Board acknowledges that there was additional disability (vertebral osteomyelitis with T9 paraspinal abscess), subsequent to the VA gall bladder surgery performed on July 5, 2006.  38 C.F.R. § 3.361(b).  See VA treatment records dated from July to November 2006 and report of August 2007 VA examiner.  But the determinative issue here is whether this additional disability was caused by VA gall bladder surgery performed on July 5, 2006, as well as VA follow-up care.  38 C.F.R. § 3.361(c) (emphasis added).

In this regard, the Veteran submitted a September 2006 medical opinion from Dr. J. Moorman, an infectious disease specialist at the Mountain Home VA medical center (VAMC).  This opinion noted the Veteran's current vertebral osteomyelitis was directly related to his military service.  However, this is not responsive to the issue, that is, whether the Veteran's vertebral osteomyelitis was caused by VA gall bladder surgery performed on July 5, 2006, as well as VA follow-up care.  The Veteran and several of his family members contend that they heard Dr. J. Moorman state there was a link between the Veteran's vertebral osteomyelitis and an IV infection that developed during his VA gall bladder surgery.

In the February 2011 decision, the Court found that the Board's decision not to seek clarification of Dr. Moorman's September 2006 VA medical opinion was arbitrary and capricious in light of the Veteran's and his attorney's request for clarification of the opinion and that the Board failed to provide an adequate statement of reasons or bases for its decision not to seek clarification of Dr. Moorman's medical opinion.  

The Court also pointed out that lay testimony regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony.  Citing Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007).  Thus, in light of the above, consistent with the Court's decision, the Board is remanding this matter to obtain clarification from Dr. J. Moorman at the Mountain Home VAMC.  In the unlikely event that Dr. Moorman is no longer with the VA, then an additional medical opinion should be obtained from a physician specializing in infectious diseases.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Dr. J. Moorman at the Mountain Home VAMC and request clarification of his September 2006 medical opinion.  Dr. Moorman should be provided with the Veteran's claims file and is requested to opine as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran developed an additional disability (i.e. osteomyelitis with T9 paraspinal abscess, claimed as back pain) as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers; or an event not reasonably foreseeable resulting from VA gall bladder surgery performed on July 5, 2006, as well as VA follow-up care, to include an infected IV site.

If Dr. Moorman is unavailable, then such opinion should be obtained from a physician who specializes in infectious diseases.   

The complete rationale for the conclusions reached should be clearly set forth.  

2.  Thereafter, the RO should readjudicate the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of residuals of osteomyelitis with T9 paraspinal abscess as caused by VA gallbladder surgery or VA hospital care.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



